09/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0299



                                  No. DA 21-0299

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

ZACHARY ALAN RIVERS,

              Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including October 26, 2021, within which to prepare, serve, and file the State’s

response.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 24 2021